           Case 1:21-cr-00447-CJN Document 37 Filed 08/08/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                       :
                                                :
      v.                                        : Case No. 1:21-CR-00447-CJN-03
                                                :
JOSHUA CHRISTOPHER DOOLIN,                      :
    Defendant.                                  :


          REPLY TO THE GOVERNMENT’S OPPOSITION TO
    THE MOTION FOR MODIFICATION OF CONDITIONS OF RELEASE

      COMES NOW, Joshua Christopher Doolin, through counsel, Allen H.

Orenberg, to respectfully reply to the government’s opposition (Doc. 36) to

defendant’s motion to modify his conditions of release (Doc. 35).

      Notwithstanding the government’s belief that the “defendant has

demonstrated a tendency toward violence and a willingness to impede and obstruct

the right and lawful function of government,” (govt. opp. at 17) Mr. Doolin is not a

man prone to violence nor is he a danger to the community. It is troubling to Mr.

Doolin that the government has opposed this motion to modify conditions of release

with unfounded speculation as to the facts and non-sequiturs. Ultimately, the

government’s reasoning is flawed and such is an affront to due process.

      The government mistakenly asserts and assumes facts not in evidence when

it states Mr. Doolin “engaged in a coordinated effort to attack law enforcement

officers at the U.S. Capital.” (govt. opp. at 4) It is unfair for the government to rely

upon a kind of guilt-by-association with others who are more severly charged in the

                                            1
        Case 1:21-cr-00447-CJN Document 37 Filed 08/08/21 Page 2 of 5




same Indictment. The fact of the matter is Mr. Doolin is charged only two

misdemeanors (Counts 16 &17) and nothing in the discovery provided to date

contains any clear indicia of violence by him.

      The government asks the Court to infer that Mr. Doolin is prone to violence

because text messages sent on January 5, 2021, refer to a weapon and ammunition.

(govt. opp. at 5, 16 – 05 Jan 2021 05:07:44 & 05:09:33). There is no evidence that

Mr. Doolin brought a weapon or ammunition to the Nation’s Capital on January 5-

6, 2021. And it is counsel’s understanding that no weapons/ammunition were seized

in connection with Mr. Doolin’s arrest on June 30, 2021.

      The government further suggests that Mr. Doolin expressed his intention to

“storm” the Capitol on January 6th and that he “anticipated that violence would

occur and enthusiastically welcomed,” because he texted that he “wouldn’t mind

dying with my family storming the capital on my birthday.” (govt. opp. at 6, 16 – 06

Jan 2021 11:27:37). This assertion as to Mr. Doolin’s expressed (texted) intention(s)

is merely rank speculation and conjecture by the government.

      The government relies on United States v. Munchel, 21-cr-118, Dkts. 61, 62;

991 F. 3d 1273, 1283 (D.C. Cir., March 26, 2021) in its Opposition. However,

another Judge of this Court recently vacated the GPS location monitoring

requirement in a non-related January 6th prosecution involving a serious felony

charge. See United States v. Alex Harkrider, 21-cr-117-TFH-02, (Minute Entry, July

30, 2021 – “Defendant's (39) MOTION to Modify Conditions of Release; heard and

                                          2
          Case 1:21-cr-00447-CJN Document 37 Filed 08/08/21 Page 3 of 5




granted. The Location Monitoring component is LIFTED”)

      Mr. Harkrider is charged with a violation of 18 U.S.C. § 1752(a)(1) and

(b)(1)(A) and 18 U.S.C. § 1752(a)(2) and (b)(1)(A). Defendant Harkrider is also

alleged to have carried and have readily accessible, a dangerous weapon, that is a

tomahawk axe, on the United States Capitol Grounds in violation of 40 U.S.C. §

5104(e)(1)(A)(i). Despite the existence of more troubling facts and allegations as to

Mr. Harkrider, Judge Hogan determined that he could be properly supervised with

GPS monitoring.

      Mr. Doolin (age 23) is an excellent candidate for pre-trial supervision without

the necessity of GPS monitoring. He was employed as fire-fighter/EMT and he has

no criminal record. It is believed he is in full compliance with conditions of release

to date. 1 He is currently employed full time, and he possesses an excellent

reputation in his community for being a good family man, devoted to his faith,

hardworking, and for being a contributing member of his community – as evidenced

by previously submitted “character support” letters.

      Furthermore, Mr. Doolin regularly exercises (approx. 5 times weekly) by

either “working-out” at a local gym or by playing basketball. He reports that the

GPS anklet on his left leg is not only a hindrance to his exercise regimen, but that



      1
        Counsel has requested U.S. Pre-Trial Services (both in DC & MDFL) to
provide a compliance status update as to Mr. Doolin – which has not yet been
produced by either U.S. Pre-Trial office.

                                           3
         Case 1:21-cr-00447-CJN Document 37 Filed 08/08/21 Page 4 of 5




he has developed annoying blisters as a result of wearing the device.

      Mr. Doolin’s life in Polk City, Florida, has been completely upended following

his arrest on June 30, 2021. He was terminated as a Fire-fighter/EMT as a result of

his arrest on June 30, 2021. He reports that local press outlets occasionally publish

inaccurate and/or incomplete information about him and the events of January 6th.

Consequently, some members of his community criticize and chastize him. All he is

asking this Court to do is vacate the release condition of “Stand Alone Monitoring”

(GPS ankle bracelet), which is not the “least restrictive” condition of release

appropriate under all of the facts and circumstances of Mr. Doolin’s alleged

involvement with the two charged misdemeanors.

      There is no threat to the community posed by Mr. Doolin which is evidenced

by his perfect record of compliance since his release, as well as his employment

history and the significant community support for him. The combination of

conditions that were ordered when Mr. Doolin was initially released, without the

GPS electronic monitoring, will assure this Court of the safety of the community

and his presence at all required court proceedings. Mr. Doolin can be effectively

supervised and monitored without the GPS electronic location monitoring. This can

be done by regular telephone contacts, emails, texts and home visits with his local

supervising U.S. Pre-Trial Services Officer.




                                           4
        Case 1:21-cr-00447-CJN Document 37 Filed 08/08/21 Page 5 of 5




                                        Respectfully Submitted,


                                        __________-S-___________________
                                        Allen H. Orenberg, # 395519
                                        The Orenberg Law Firm, P.C.
                                        12505 Park Potomac Avenue, 6th Floor
                                        Potomac, Maryland 20854
                                        Tel. No. 301-984-8005
                                        Cell-Phone No. 301-807-3847
                                        Fax No. 301-984-8008
                                        aorenberg@orenberglaw.com




                           CERTIFICATE OF SERVICE

      I hereby certify that on the 8th day of August, 2021, a copy of the foregoing Reply

To The Government’s Opposition To The Motion For Modification Of Conditions Of

Release was delivered to case registered parties by the CM/ECF court system, and by

direct e-mail to AUSA Benet J. Kearney.




                                             ___________-S-___________________
                                             Allen H. Orenberg




                                        5
